Title: Lambert Wickes to the American Commissioners, 15 August 1777
From: Wickes, Lambert
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen,
St. Malo 15th. August 1777.
This will be delivered by my very good Friend Mr. Beaugear, who has been very kind in rendering me every Service in his power since his Arrival, as I have recommended his House here in a former letter have but little to add on that Subject, they Continue to do every thing in their power to Assist me and makes my detention as Agreeable as possible. As their influence here is very Considerable, they have been of Great Service to me, in procuring permission for us to proceed in Arming and fitting as fast as possible, which is now happily Compleatly and I have been Waiting Some time for your Orders. I beg leave to recommend Mr. Beaugear’s son, who Attends his father to Paris as a Very discreat Young Gentleman and has been very Active in Serving me here. Capt. Nicholson is Just returned from Nantes and informs me, he has a Very fine Ship purchased for him at Nantes. As he will want a Marine Officer I take this Opportunity to recommend my Lieut. Marrines as a Very proper person for Captain of Marines for Capt. Nicholson, As I think him entitled to perferment in prefference to any other person, as he has been in the Service from the Commencement of the reprisal’s being Armed and behaved himself Very Well. I have recommended him at the Joint request of Captain Nicholson and himself and if it is Agreeable you will furnish Capt. Nicholson with a Commission for him. In a former letter have ask’d your Sentiments on my present situation. As they have not been received, now beg the favour of them by the first Conveyance, as I think them highly Neccessary and esential in order to regulate my conduct and proceedings here, as Some New Demand is made Almost every day derogatory to our honour As free and Independant States, which Cannot be reasonable complied with on my Part, unless ordered by You, who are the best Judges of the Matter. I beg you will inform how far you think I may be justifyable in Complying with the orders of Administration for my Governance and thereby enable me to Justify my proceedings to my Superiors, when Call’d on So to do. I remain, Gentlemen, with the Utmost Respect Your most Obedient Humble Servant
Lambt. Wickes
 
Addressed: To / the Honble. Dr. Benja. Franklin / at / Paris. / per favour of / Mr. Beaugear
Notation: Capt Weeks St Malo’s 15 Augst 77
